
	

113 HR 2032 IH: Ban All Radioactive Recycling Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2032
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit certain transfers of radioactive metal by the
		  Department of Energy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ban All Radioactive Recycling Act of
			 2013.
		2.Radioactive
			 metal
			(a)AmendmentSubtitle D of title I of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10171) is amended by adding at the end the
			 following new section:
				
					152.Radioactive metal(a)ProhibitionThe Department of Energy shall not plan or
				undertake sales, trades, barters, or transfers of any metal that has been used
				or stored in a radiological area other than for the purposes of storage
				pursuant to subsection (b).
						(b)StorageSuch
				metal shall, when removed from the radiological area in which it was used or
				stored, be stored or disposed of at a site—
							(1)specifically
				licensed by the Commission for the storage or disposal of radioactive
				waste;
							(2)specifically
				licensed by a State pursuant to section 274 of the Atomic Energy Act of 1954
				(42 U.S.C. 2021) for the storage or disposal of radioactive waste; or
							(3)at a site on
				property owned by the Department of Energy that has been approved by the
				Secretary for the storage or disposal of radioactive
				waste.
							.
			(b)Conforming
			 amendmentThe table of
			 contents of the Nuclear Waste Policy Act of 1982 is amended by adding after the
			 item relating to section 151 the following new item:
				
					
						Sec. 152. Radioactive
				metal.
					
					.
			
